FILED
                            NOT FOR PUBLICATION                              DEC 21 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-10377

               Plaintiff - Appellee,              D.C. No. 4:10-cr-00383-DCB

  v.
                                                  MEMORANDUM *
LUCANO NUNEZ-CORREA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Lucano Nunez-Correa appeals from his guilty-plea conviction and the 51-

month sentence for illegal re-entry after deportation, in violation of 8 U.S.C.

§ 1326. Pursuant to Anders v. California, 386 U.S. 738 (1967), Nunez-Correa’s

counsel has filed a brief stating there are no grounds for relief, along with a motion

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
to withdraw as counsel of record. Nunez-Correa filed a pro se supplemental brief,

contending that the district court erred in applying a 16-level crime of violence

enhancement under U.S.S.G. § 2L1.2(b)(1)(A)(ii). The government has filed an

answering brief.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal. We

dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d

1179, 1182 (9th Cir. 2000).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                    10-10377